DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/28/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments and arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ise (JP2011256143, Machine Translation)
Regarding Claim 1-8, Ise et al. teaches the following compound [0021-0022]:
In the following compound, Rc1-Rc8 are hydrogen, where Rc3 and Rc6 can be hydrogen or cyano or fluorine groups, Rc9-Rc16 is hydrogen, Rc11 and Rc14 can be hydrogen or cyano or fluorine groups, R1 is CN, R2 and R3 are hydrogen,  R4 is CN, and , R5-R7 are hydrogen, and Rx is a perfluoroalkyl group [0022], the perfluoroalkyl group can be an trifluoromethyl group [0042]

    PNG
    media_image1.png
    334
    461
    media_image1.png
    Greyscale



Ise et al. is silent on the formula of formula I.
Although Ise et al. does not explicitly teaches the claimed compound, Ise et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that an isomer of the compound of modified Ise et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Although Ise et al. does not explicitly teaches the claimed compound, Ise et al. teaches finite number of functional groups in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired functional group as it is merely the selection of a finite amount of recognized functional groups for formula 1 and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 15, within the combination above, modified Ise et al. teaches a composition comprising:

(a) at least one organic molecule according to claim 1 as an emitter and/or host [0055]; (b) one or more emitter and/or host materials different from the at least one organic molecule according to claim 1 [0055].
Regarding Claim 16, within the combination above, modified Ise et al. teaches optoelectronic device comprising an organic molecule according to claim 1 [0055].
Regarding Claim 17, within the combination above, modified Ise et al. teaches wherein the optoelectronic device is an organic light-emitting diode [0055].
Regarding Claim 18, within the combination above, modified Ise et al. teaches wherein the organic molecule is one of an emitter and an absorber in the optoelectronic device [0055].
Regarding Claim 19, 22, and 25, within the combination above, modified Ise et al. teaches comprising:
a substrate [0060];
an anode [3, Fig. 1, 0060]:
a cathode [9, Fig. 1, 0060], wherein the anode or the cathode is applied to the substrate [0060]; and
at least one light-emitting layer [6, Fig. 1, 0055, 0060] disposed between the anode and the cathode and which comprises the organic molecule [0055, 0060].
Regarding Claim 20 and 23, within the combination above, modified Ise et al. teaches wherein the proportion of the organic molecule in the emitter or absorber is in the range of 10 to 99 percent overlapping the claimed 1% to 80% [0058].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 21, within the combination above, modified Ise et al. teaches a optoelectronic device comprising an organic molecule according to claim 2 [0055].
Regarding Claim 24, within the combination above, modified Ise et al. teaches an optoelectronic device comprising the composition according to claim 15 [see rejection above, 0055].
Regarding Claim 26, within the combination above, modified Ise et al. teaches wherein the optoelectronic device is an organic light-emitting diode [0055].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, and 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726